F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                       October 4, 2005
                                 TENTH CIRCUIT
                                                                        Clerk of Court


TONY ALEXANDER HAMILTON,

          Plaintiff-Appellant,
                                                       No. 05-4050
v.                                                   (District of Utah)
                                               (D.C. No. 03-CV-1073-DAK)
RANGER ENTERPRISES,

          Defendant-Appellee.




                             ORDER AND JUDGMENT *


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      On December 5, 2003, Appellant Tony Alexander Hamilton 2 filed a

complaint in federal district court, asserting the court had subject matter

jurisdiction under 28 U.S.C. § 1331. The district court dismissed the suit for

lack of jurisdiction, concluding Hamilton had failed to demonstrate that the

claims asserted against Defendant arose under federal law. The court further

concluded Hamilton had failed to allege diversity jurisdiction and that his

complaint failed to establish that the amount in controversy exceeds $75,000.

See 28 U.S.C. § 1332; Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir.

1995) (holding that the requisite amount in controversy and the existence of

diversity must be affirmatively established in the pleading of the party seeking to

invoke jurisdiction).

      This court reviews the dismissal for lack of subject matter jurisdiction de

novo. See U.S. West, Inc. v. Tristani, 182 F.3d 1202, 1206 (10th Cir. 1999)

Based on our review of the record, the pleadings, and the arguments asserted by

Hamilton in his appellate brief, we conclude the district court did not err when it

dismissed Hamilton’s complaint for lack of subject matter jurisdiction.




      Appellant also refers to himself in various documents as Tony-Alexander:
      2

Hamilton.

                                         -2-
Accordingly, we affirm the district court’s order of February 14, 2005 dismissing

Hamilton’s complaint.

                                     ENTERED FOR THE COURT



                                     Michael R. Murphy
                                     Circuit Judge




                                       -3-